ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The only contention made in this case is that the evidence is insufficient to show that the alleged rape was consummated by the use of physical force of a character sufficient to overcome resistance oni the part of the alleged injured female. In the light of appellant’s motion for rehearing, we have again gone carefully over the facts. We deem them amply sufficient to show a continued, drawn out, persistent use of all kinds of force, coupled with threats, which finally resulted in the consummation of the alleged rape.
The motion for rehearing is overruled.
, , Overruled.